DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
	Applicant’s response filed May 19, 2021 has been received and entered into the application file.  All arguments have been fully considered Claims 1-16 and 18-38 are currently pending.  Claims 35-38 are new.  Claim 17 is canceled.  Claims 7 and 21-34 are withdrawn.  Claims 1-6, 8-15 and 19-20 are currently amended.

Claim Objections - Withdrawn
Applicant has amended claim 5 to correct the spelling of chlorhexidine. Therefore the objection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 4 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended claim 4 to recite “wherein the active agent includes…”, thus obviating the rejection of claim 4.
Applicant has amended claim 19 to depend from claim 18, thus obviating the rejection of claim 19.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Rejection Withdrawn
RE: Rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Tai:
Applicant has amended claim 1 to now require the tissue matrix is an acellular tissue matrix.  Tai differs from amended claim 1 in that Tai taught liver tissue, i.e. cellularized tissue matrix.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Rejections Withdrawn
RE: Rejection of Claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Tai;
Rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Tai, in view of Kleymann;
Rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Tai, in view of Kleymann, and Topcu;
Rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Tai, in view of Mazza;
Rejection of Claims 8, 12-18 and 20 under 35 U.S.C. 103 as being unpatentable over Jessop et al., in view of Koob, as evidenced by Krane;
Rejection of Claims 9-11 under 35 U.S.C. 103 as being unpatentable over Jessop, in view of Koob, as evidenced by Krane, and further in view of Gaidhani;
Rejection of Claim 19 under 35 U.S.C. 103 as being unpatentable over Jessop, in view of Koob, as evidenced by Krane, and further in view of Kenny:
As set forth above it is noted that Applicant has amended claim 1 to now require the tissue matrix is an acellular tissue matrix.  Tai differs from amended claim 1 in that 
Further regarding the rejection of claims 8-16 and 18-20, Applicant has amended claim 8 to now recite:
 “A method of producing a tissue product comprising: selecting a collagen-containing tissue matrix; 2 MEl 36366726v.1Application No. 16/254,145Docket No.: 128196-24502 Amendment dated May 19, 2021 Reply to Office Action of February 3, 2021producing at least one surface feature in the collagen-containing tissue matrix; and inserting a carrier element into the at least one surface feature, the carrier element comprising a biodegradable capsule or malleable paste, and an active agent.”

It is noted amended claim 8 differs from Jessop et al in that Jessop et al taught a porous polyurethane foam tissue matrix. Therefore, due to the claims amendment the rejection of claims 8-16 and 18-20 under 35 U.S.C. 103 has been withdrawn, however the claims amendment have necessitated a new ground of rejection, as set forth below.

New Grounds of Rejection, necessitated by Amendment

Claims 1-4 and 6, and new claims 35, 36 and 38, are rejected under 35 U.S.C. 103 as being unpatentable over Rye et al., (Microneedle Arrays for Injection Seeding of Tissue Engineered Scaffolds, Masters of Science Thesis, Clemson University, Tiger Prints, December 2014) (“Rye”).
Rye is directed to microneedle arrays for injection seeding of tissue engineered scaffolds, e.g. decellularized carotid arteries and decellularized aortic cusps, in order to provide cell populations to the inner layers of the tissue scaffold to promote complete cellularization (Abstract).
Regarding claim 1, Rye teaches the microneedle arrays are attached to a syringe for injection of cells to the interior of the tissue scaffold, thus resulting in accurate and customizable (optimizable) tissue penetration depth as well as customized distances between adjacent needles to provide anatomically accurate distances between neighboring cells (Abstract and Figure 9A). Rye specifically teaches using the microneedle arrays for bulk cell seeding decellularized carotid arteries and decellularized aortic cusps (Abstract) which reads on “selecting an acellular tissue matrix”. 
As to the limitation “…positioning at least one microneedle array at a desired depth within the acellular tissue matrix…”, it is noted that Rye’s Figure 37B illustrates positioning the microneedle array on the decellularized tissue matrix. Rye’s Figure 9A illustrates the positioning of the microneedle within the acellular tissue matrix at a specified depth and Rye further teaches the needle lengths should not exceed the thickness of the tissue (2.2.1 Aim I: Desing/purchase microneedle arrays (page 28).  Thus, Rye’s teaching is considered to read on “…positioning at least one microneedle array at a desired depth within the acellular tissue matrix…”,
As to the limitation “…injecting an active agent into the acellular tissue matrix using the at least one microneedle array at a first position on the tissue matrix…”, it is noted that Rye’s Figure 37B illustrates positioning the microneedle array on the decellularized tissue matrix and Rye’s Figure 30C and 30D illustrate cellular presence after injection with the 9-microneedle array. 
Given the instant specification at paragraph [0031] discloses that active agents encompass “a substance or material that may be incorporated into a tissue product to improve overall clinical outcomes”, it is noted that Rye’s injection of the adipose injecting an active agent into the acellular tissue matrix using the at least one microneedle array at a first position on the tissue matrix…”
As to the limitation directed at “controlling the injection rate and retraction rate of the microneedle array to produce a desired distribution of the active agent through a thickness of the acellular tissue matrix”, it is first noted that Rye’s Figure 30C and 30D illustrate cellular distribution after injection with the 9-microneedle array, which reads on “to produce a desired distribution of the active agent through a thickness of the acellular tissue matrix”. 
As to the limitations directed at controlling the injection rate and retraction rate of the microneedle array, it is noted that Rye’s illustration at Figure 37B does not further disclose controlling the injection rate and retraction rate of the microneedle array.  However, Rye further teaches the flow rate of the injected solution has been studied and determined to be about 130 µl/hour, however optimizing the retraction rate of the microneedle array can further increase the flow rate (1.2.3 Potential Applications to Tissue Engineering, third paragraph, page 13).  Rye further teaches that, for cells to be firmly deposited into the scaffold, the flow rate and pressure of the cell suspension leaving the syringe must be increased, such as by a pressurized pump attached to the 
Thus, taking into hand Rye’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the injection rate and retraction rate of the microneedle array in order to effectively distribute the stem cells (i.e. active agent) through the thickness of the acellular tissue matrix.
One of ordinary skill in the art would have been motivated to modify the seeding method to include controlling the injection rate and retraction rate of the microneedle array in order to effectively distribute the stem cells (i.e. active agent) through the thickness of the acellular tissue matrix since Rye teaches that distributing cells throughout the scaffold is a specific aim of the disclosed process since the objective of preparing tissue engineered constructs is to achieve suitable tissue replacements when autologous transplants are not available.
The skilled artisan would have had a reasonable expectation of success in controlling the injection rate and retraction rate of the microneedle array in order to effectively distribute the stem cells (i.e. active agent) through the thickness of the acellular tissue matrix since Rye recognizes that increasing the injection flow rate results in cells being firmly deposited into the scaffold, and the flow rate can be easily optimized by using a pressurized pump attached to the delivery syringe. Rye recognizes that retraction promotes increasing the flow rate (1.2.3 Potential Applications to Tissue 
Regarding claim 2, and the limitation “positioning the at least one microneedle array at a second position that is spatially distinct from the first position on the acellular tissue matrix and injecting additional active agent at the second position”, Rye ( see 3.2.4 Cell Seeding, second paragraph, page 39) teaches cell seeding of the aortic cusps included using 10 µl of cell suspension per injection, wherein an even pattern of injections were applied across both sides of the cusp matrix and each time the needles were inserted, the dispenser was pressed 2 or 3 times to ensure the cells entered the tissue, which reads on “positioning the at least one microneedle array at a second position that is spatially distinct from the first position on the acellular tissue matrix and injecting additional active agent at the second position”, thus meeting the limitation of claim 2.
Regarding claim 3, Rye ( see 3.2.4 Cell Seeding, second paragraph, page 39) teaches cell seeding of the aortic cusps included using 10 µl of cell suspension per injection, wherein an even pattern of injections were applied across both sides of the cusp matrix (i.e. repeatedly positioning the microneedle array) and each time the needles were inserted, the dispenser was pressed 2 or 3 times to ensure the cells entered the tissue, which reads on “repeatedly positioning the at least one microneedle array at least one additional position that is spatially distinct from previous injection positions on the acellular tissue matrix and injecting additional active agent”, thus meeting the limitation of claim 3.
Regarding claim 4 and the limitation directed to the active agent including antimicrobial agents, it is noted that Rye teaches the injected stem cells are suspended 
Regarding claim 6, Rye teaches using peracetic acid as a disinfection agent, as well as a decellularization agent (3.2.1.2 Tissue Decellularization and Sterilization, first paragraph, page 32), thus meeting the limitation of claim 6. 
Regarding claim 35, Rye teaches the acellular tissue matrix is decellularized carotid arteries and decellularized aortic cusps (Abstract).  Rye illustrates the decellularized matrices are in a sheet formation (Figure 37B and 37C), thus meeting the limitation of claim 35.
Regarding claim 36, Rye teaches decellularized aortic valve anatomy, which reads on the acellular tissue matrix is derived from muscle (heart muscle), thus meeting the limitation of claim 36.
Regarding claim 38, Rye teaches seeding the decellularized tissue matrix with human adipose tissue-derived stem cells (i.e. product derived from adipose tissue) (3.2.3 Cell Culture and 3.2.4 Cell Seeding, first and second paragraphs, page 39).  Thus, Rye’s stem cell-seeded acellular tissue matrix comprises a product derived from adipose tissue, thus meeting the limitation of claim 38.

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Rye, as applied to claims 1-4, 6, 35, 36 and 38 above, and further in view of Depaula et al., (US 2011/0070284; see PTO-892) (“Depaula”).
The teaching of Rye is set forth above.
Regarding claim 5, although Rye teaches that the stem cells are injected with a 1% antimicrobial/antimycotic agent, Rye does not further teach the antimicrobial agent 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include injecting additional antimicrobial agents in the acellular matrix, such as chlorhexidine digluconate, thus meeting the limitation of claim 5.
The person of ordinary skill in the art would have been motivated to modify the method of Rye to further include anti-infective agents such as chlorhexidine digluconate that prevents the colonization of bacteria on the matrix, as taught by Depaula, for the predictable result of successfully eliminating infectious bacteria from the acellular matrix.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Rye and Depaula because each of these teachings are directed at therapeutic uses of acellular matrices.	
	"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Claims 37 is  rejected under 35 U.S.C. 103 as being unpatentable over Rye, as applied to claims 1-4, 6, 35, 36 and 38 above, and further in view of Badylak et al., (US 2013/0202563; see PTO-892) (“Badylak”).
The teaching of Rye is set forth above.
Regarding claims 37, it is noted that Rye does not further teach the decellularized tissue matrix comprises a product derived from mammalian dermis.  However, Badylak teaches biologic scaffolds composed of extracellular matrix (ECM) are utilized in numerous regenerative medicine applications to promote tissue and organ remodeling (paragraph [0003]). Badylak further teaches that a variety of mammalian tissue and organs have been decellularized and the remaining ECM used as biologic scaffolds for tissue regeneration, such as decellularized dermis and decellularized heart valves (paragraph [0006]). Thus, Badylak has established it was well-known in the art before the effective filing date of the claimed invention that decellularized dermis and decellularized heart valves are effective biologic scaffolds useful in tissue regeneration methods.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine decellularized dermis scaffolds, as taught by Badylak, with the decellularized scaffolds of Rye.
The person of ordinary skill in the art would have been motivated to modify the method of Rye to include decellularized dermal scaffolds (comprising ECM), as taught by Badylak, for the predictable result of successfully producing tissue engineering scaffolds that are useful as cell growth scaffolds, thus meeting the limitation of claim 37.
.	

Claims 8, 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kosen et al., (Journal of Periodontal Research, 47(5), 626-634, 2012; see PTO-892) (“Kosen”), in view of Kenny et al., (WO 2016/207355, published December 29, 2016; previously cited) (“Kenny”).
Kosen is directed to a three-dimensional (3D) scaffold for periodontal tissue engineering, comprising a collagen hydrogel/sponge scaffold (Abstract and Materials and methods, page 3 of 25). Kosen teaches treating periodontal wounds, i.e. denuded root surface, by filling the defects with the collagen hydrogel/sponge scaffolds (Figure 2B; Surgical procedure, page 6 of 25).
Regarding claim 8, Kosen teaches preparing a collagen hydrogel from atelocollagen that is cross-linked with ascorbic acid and CuCl2 (Figure 1A).
Kosen teaches preparing a collagen-containing sponge from an atelocollagen solution wherein a fibrillar collagen precipitate was combined with heat-denatured atelocollagen and thereafter lyophilized at -30°C, i.e. freeze-dried (Materials and Methods, Preparation of collagen hydrogel and sponge, page 5 of 25; Figure 1B), which reads on “collagen-containing tissue matrix”.
Thereafter, the collagen hydrogel was injected into the block of collagen sponge under vacuum (Materials and Methods, Preparation and morphological analysis of collagen hydrogel/sponge scaffold, page 5 of 25; and Figure 1C), which reads on “selecting a collagen-containing tissue matrix”.
producing at least one surface feature in the collagen-containing tissue matrix”.
As to the limitation “inserting a carrier element into the at least one surface feature, the carrier element comprising a biodegradable capsule or malleable paste”, Kosen’s teaching of injecting (i.e. inserting) the cross-linked collagen hydrogel into the collagen porous sponge reads on “inserting a carrier element into the at least one surface feature, the carrier element comprising a biodegradable capsule or malleable paste”, thus meeting the limitation of claim 8.
Although Kosen teaches administering ampicillin and 0.5% chlorhexidine orally (i.e. active agents), Kosen differs from the instant invention in that Kosen does not further teach the carrier element (i.e. injected hydrogel) further includes the active agent.  However, Kenny is directed to freeze-dried, three-dimensional, porous tissue engineered scaffolds comprising egg shell membrane, composed primarily of extracellular matrix components, e.g. collagen, which are useful for wound healing, bone repair and tissue reconstruction applications (Abstract and page 1, lines 1-15). Kenny teaches the tissue scaffolds incorporate therapeutically active agents including antimicrobial agents such as chlorhexidine compounds (page 19, lines 27-29).
Therefore, given Kosen provides antimicrobial treatment upon implantation of the therapeutic collagen sponge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the antimicrobial agents,  such as ampicillin and chlorhexidine compounds within the hydrogel carrier of the collagen sponge scaffold.

The skilled artisan would have had a reasonable expectation of success in combining the teachings of the Kosen and Kenny because each of these teachings are directed at tissue regeneration products.	
Regarding claim 12, as set forth above regarding claim 1, Kosen’s lyophilized collagen sponge comprises a porous surface structure (see Figures 1B and 1D) which permits the injection of the cross-linked hydrogel, which reads on “at least one surface feature in the collagen-containing tissue matrix is configured to receive the carrier element”, thus meeting the limitations of claim 12.
Regarding claims 13-15, as set forth immediately above, Kosen’s collagen sponge comprises a porous surface structure that permits filling the porous sponge with the cross-linked hydrogel.  Thus, the porous surface structure is considered to read on “a hole extending partially along one or more dimensions of the collagen-containing tissue matrix”, thus meeting the limitations of claims 13 and 14.
Further regarding claim 15, in view of Kosen’s Figure 1D, the at least one surface feature is considered to read on “positioned randomly, in a patterned configuration”, thus meeting the limitation of claim 15.
Regarding claim 16, Kosen teaches the collagen hydrogel/collagen sponge scaffold displayed biodegradability 2 weeks after implantation (Results and Conclusion, page 3 of 25), which reads on wherein the carrier element comprises a biodegradable semi-solid, thus meeting the limitation of claim 16.
Regarding claims 18 and 19, as set forth above regarding claim 1, the combined prior art renders obvious the inclusion of active agents. Specifically ampicillin and chlorhexidine compounds, thus meeting the limitations of claims 18 and 19.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kosen, in view of Kenny, as applied to claims 8, 12-16 and 18-19 above, and further in view of Govil et al., (US 2009/0098184; see PTO-892) (“Govil”).
The teaching of Kosen, in view of Kenny is set forth above.
Regarding claim 20, it is noted that the combined prior art do not further teach sterilizing the collagen-containing tissue matrix. However, Govil is directed to medical and dental implants comprising biological components, e.g. collagen matrices (paragraphs [0002], [0013]-[0014] and [0040]). Govil specifically teaches preparing a collagen sponge and thereafter sterilizing using chemical methods such as exposure to ethylene oxide or ethanol (paragraph [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the prepared collagen-sponge to sterilization using well-known chemical methods.
The person of ordinary skill in the art would have been motivated to modify the method of Kosen to include sterilization of the collagen sponge, as taught by Govil, for 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Govil because each of these teachings are directed at therapeutic uses of collagen-matrices.	

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kosen, in view of Kenny, as applied to claims 8, 12-16 and 18-19 above, and further in view of Gaidhani et al., (World Journal of Pharmaceutical Research, Vol. 4, Issue 8, pages 516-543, 2015; previously cited)(“Gaidhani”).
The teaching of Kosen, in view of Kenny, is set forth above.
Regarding claim 9, it is noted, as set forth above regarding claim 8, Kosen teaches lyophilization (i.e. freeze-drying) of the collagen suspension at a temperature of -30°C to produce the porous collagen-sponge, which reads on cooling the collagen-containing tissue matrix.  However, Kosen does not further disclose cooling the tissue matrix by contacting the tissue matrix with a cooled support surface.  However, Gaidhani teaches that in the process of freeze-drying, surfaces are cooled to -40 to -80°C, and freeze-dryers have shelves (i.e. support surface) upon which pharmaceutical solutions and tissue extracts are placed for freezing.  Cooling elements within the shelves freeze the product upon circulating cooling fluid through the shelves at a desired temperature (LYOPHILIZATION EQUIPMENT, pages 524-525; FREEZE DRYER DESIGN, Shelf fluid system, page 527).

The person of ordinary skill in the art would have been motivated to modify the freeze-drying technique of Kosen to include cooling the tissue matrix by contacting the tissue matrix with a cooled shelf, as taught by Gaidhani, for the predictable result of successfully freeze-drying the tissue product, thus meeting the limitation of claim 9.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Gaidhani because each of these teachings are directed at freeze-drying tissue matrix compositions.	
Regarding claims 10 and 11, as set forth above, Gaidhani teaches the freeze-dryer shelves (i.e. support surface) are cooled by passing cooling fluid through the shelves at a desired temperature, wherein the freezing temperatures range from -40C to -80C (claimed range overlaps the prior art range), thus meeting the limitations of claims 10 and 11.
  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Response to Remarks
Applicant’s remarks have been carefully considered, in view of the newly amended claim limitations. As set forth above, Applicant has amended claim 1 to now acellular tissue matrix.  Tai differs from amended claim 1 in that Tai taught liver tissue, i.e. cellularized tissue matrix.  Therefore, due to the claims amendment the previous rejection under 35 U.S.C. 102(a)(1) has been withdrawn. 	Likewise, regarding the rejection of claims 8-16 and 18-20, Applicant has amended claim 8 to now require selecting a collagen-containing tissue matrix; 2 MEl 36366726v.1Application No. 16/254,145Docket No.: 128196-24502 Amendment dated May 19, 2021 Reply to Office Action of February 3, 2021producing at least one surface feature in the collagen-containing tissue matrix; and inserting a carrier element into the at least one surface feature, the carrier element comprising a biodegradable capsule or malleable paste, and an active agent.
It is noted, as set forth above, amended claim 8 differs from Jessop in that Jessop taught a porous polyurethane foam tissue matrix. Therefore, due to the claims amendment the rejection of claims 8-16 and 18-20 under 35 U.S.C. 103 has been withdrawn.
The newly amended limitations are addressed above under the new grounds of rejection.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

								/EVELYN Y PYLA/								Examiner, Art Unit 1633                                                                                                                                                                                                        
/SCOTT LONG/Primary Examiner, Art Unit 1633